     Case 2:20-cv-01886-GMN-BNW Document 31 Filed 03/29/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC. and FIDELITY
     NATIONAL TITLE INSURANCE COMPANY
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:20-CV-01886-GMN-BNW
       COMPANY,
19                                                       STIPULATION TO STAY CASE
                              Plaintiff,                 PENDING WELLS FARGO II APPEAL
20
                        vs.
21
       FIDELITY NATIONAL TITLE GROUP,
22     INC., ET AL.,
23                            Defendants.
24

25
            Plaintiff Deutsche Bank National Trust Company and Defendants Fidelity National Title

26
     Group, Inc. and Fidelity National Title Insurance Company (collectively, the “Parties”), by and

27   through their undersigned counsel, stipulate and agree as follows, subject to the approval of the

28   District Court:

                                                  1
                       STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
     Case 2:20-cv-01886-GMN-BNW Document 31 Filed 03/29/21 Page 2 of 3



1            WHEREAS, this is one of several a title insurance coverage disputes pending in this
2    district following an HOA foreclosure sale. The majority of cases concern the ALTA 1992 loan
3    policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9 Endorsement
4    and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5 Endorsement;
5            WHEREAS, one such matter is on appeal in Wells Fargo Bank, N.A. v. Fidelity National
6    Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-
7    WGC) (the “Wells Fargo II Appeal”). The parties to that case—whose counsel are also counsel in
8    this action—have been advised that the Ninth Circuit is considering the Wells Fargo II Appeal for
9    oral argument sometime in the Summer of 2021;
10           WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
11   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the title
12   insurance policy that could potentially affect the disposition of this action, particularly given some
13   of the similarities between the policy at issue in Wells Fargo II Appeal and the policy here;
14           WHEREAS, because the Wells Fargo II Appeal has the potential to resolve certain
15   matters at issue in this case, the Parties stipulate and agree that a stay of discovery in this
16   particular case pending the outcome Wells Fargo II Appeal is appropriate;
17           NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
18   stipulate and agree as follows:
19           1. Discovery between the Parties in the instant action shall immediately be STAYED
20               pending the disposition of the Wells Fargo II Appeal. The Parties shall not file any
21               motions to enforce Party discovery while this stay is pending.
22           2. The Parties shall not file any additional dispositive motions while this stay is pending.
23           3. Each of the Parties shall be excused from responding to any now-outstanding
24               discovery requests propounded by the other until after the stay is lifted.
25           4. The scheduling order previously entered in this action shall be hereby VACATED.
26           5. Each of the Parties may request a further Fed. R. Civ. P. 26(f) conference at any time
27               180 days after the order granting this stipulation.
28           6. By entering into this stipulation, none of the Parties is waiving its right to subsequently

                                                2
                     STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
     Case 2:20-cv-01886-GMN-BNW Document 31 Filed 03/29/21 Page 3 of 3



1             move the Court for an order lifting the stay in this action.
2          7. Nothing contained in this stipulation will prevent the Parties from propounding and
3             enforcing subpoenas to third parties.
4
     Dated: March 27, 2021                        WRIGHT, FINLAY & ZAK
5

6                                                 By:    /s/-Darren T. Brenner
                                                        DARREN T. BRENNER
7                                                       Attorneys for Plaintiff
                                                        DEUTSCHE BANK NATIONAL TRUST
8                                                       COMPANY
9    Dated: March 27, 2021                        SINCLAIR BRAUN LLP
10
                                                  By:     /s/-Kevin S. Sinclair
11
                                                        KEVIN S. SINCLAIR
                                                        Attorneys for Defendants
12
                                                        FIDELITY NATIONAL TITLE GROUP,
                                                        INC. and FIDELITY NATIONAL TITLE
13
                                                        INSURANCE COMPANY
14

15

16                                               IT IS SO ORDERED.

17                                                           29 day of March, 2021.
                                                 Dated this ____
18

19
                                                 ___________________________
20                                               Gloria M. Navarro, District Judge
21
                                                 UNITED STATES DISTRICT COURT

22

23

24

25

26

27

28

                                              3
                   STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
